Citation Nr: 0114075	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) death 
benefits as surviving spouse of veteran.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant's husband allegedly served on active duty with 
the United States Armed Forces Far East (USAFFE) during World 
War II.  He died in January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that the appellant's husband 
did not have the required military service to be eligible for 
VA benefits.


FINDINGS OF FACT

1.  The United States Army Reserve Personnel Center has 
certified that the appellant's deceased husband had no 
recognized guerrilla service nor was he a member of the 
Philippine Commonwealth Army in the service of the United 
States Armed Forces.

2.  The appellant's deceased husband was not entitled to VA 
compensation benefits.


CONCLUSION OF LAW

The criteria of "veteran" for purposes of entitlement to VA 
death benefits has not been met.  38 U.S.C.A. §§ 101(2), 107, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.1(d), 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law 

the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the evidence of record shows that the RO notified 
the appellant of the evidence needed in her claim in letters 
to her dated in May 1999 and February 2000.  The RO also 
informed the appellant of the laws and regulations pertaining 
to her claim in the letter sent to her in April 2000 and in 
the Statement of the Case mailed to her in August 2000.  In 
addition, all identified records pertinent to the appellant's 
appeal have been obtained and there is no additional evidence 
which should be obtained.  Consequently, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of the VCAA, and the appellant will not be 
prejudiced as a result of the Board deciding this appeal 
without first affording the RO an opportunity to consider her 
claim in light of the VCAA.

In April 1999, the RO received an informal claim from the 
appellant for VA benefits based on the alleged military 
service of her deceased spouse.  She noted that her deceased 
husband had been a Private in the Philippine Commonwealth 

Army.  She further noted that he had told her that he had 
been inducted into USAFFE and served with the 87th Infantry 
Regiment.  In October 1999, the RO received a formal claim 
(VA Form 21-534) from the appellant seeking to establish 
entitlement to VA benefits based on the military service of 
her deceased spouse.  She alleged that he had had active 
service from April 1942 to December 1945, and served as a 
corporal in the 87th Infantry Regiment.  She also submitted a 
document purporting to be a certificate of honorable 
discharge from the United States Army, dated December 12, 
1945.  In addition, she submitted a document from the 
Philippine Veterans Affairs Office, dated in December 1976, 
which indicates that her deceased husband served as a 
Corporal in the 87th Infantry Regiment and that his name was 
listed on the Approved Revised Reconstructed Guerilla Roster 
of 1948.  The document notes that it is not valid if with 
erasures or alterations and if without official seal.  The 
copy the appellant submitted does not have the official seal.

The RO contacted the U.S. Army Reserve Personnel Center (AR-
PERSCOM) and requested verification of the alleged service of 
the appellant's deceased husband.  In March 2000, AR-PERSCOM 
responded that the subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Based on this evidence, the RO denied the appellant's claim 
in April 2000.

In May 2000, the RO received a copy of the Certificate of 
Death of the appellant's deceased husband.  In addition, the 
RO received a copy of the Marriage Contract, demonstrating 
that the appellant and the deceased were married.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than 

dishonorable.  38 C.F.R. § 3.1(d) (2000).  Service in the 
Philippine Scouts is included for pension, compensation, 
dependency and indemnity compensation, and burial benefits.  
38 C.F.R. § 3.8(a) (2000).  Service as a Philippine Scout in 
the Regular Army inducted between October 6, 1945 and June 
30, 1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits. 38 C.F.R. § 3.8(c), (d) (2000).

The law provides that to establish entitlement to VA 
benefits, it must be ascertained whether the individual upon 
whose military service the claimed entitlement is based had 
qualifying service.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 
3.1(d), 3.8, 3.9.  When the appellant did not submit adequate 
proof of service, the RO requested verification of service 
directly from the service department, as required by 38 
C.F.R. § 3.203(c).  ARPERCEN reported the Army had no 
evidence that the appellant's spouse had qualifying service.

The VA is bound by the service department's certification as 
to an individual's military service.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).  In the absence of acceptable evidence 
that the appellant's spouse had qualifying service, this 
claim must be denied.  38 U.S.C.A. § 101(2) (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2000).


ORDER

Basic eligibility for VA death benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

